 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BEAU BANGERT,                                     No. 2: 17-cv-01667 TLJ KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    PLACER COUNTY, et al.,
15                       Defendants.
16

17          Pending before the court is defendants’ motion to seal all moving papers, declarations,

18   exhibits and materials filed regarding defendants’ motion to retain confidentiality. Defendants

19   also request that all opposition/response papers filed regarding the motion to retain confidentiality

20   be filed under seal. Defendants’ motion to retain confidentiality is set for hearing before the

21   undersigned on January 17, 2019.

22          Defendants’ memorandum in support of the motion to seal, as well as the motion to retain

23   confidentiality, have been submitted electronically to the undersigned’s proposed orders email

24   address. Plaintiff also submitted his opposition to the motion to seal electronically to the

25   proposed orders email address.

26          Two standards govern whether documents should be sealed: a “compelling reasons”

27   standard, which applies to dispositive motions, and a “good cause” standard, which applies to

28   non-dispositive discovery type motions. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172,
                                                        1
 1   1179 (9th Cir. 2006); see also Pintos v. Pac. Creditors Ass'n, 605 F.3d 665, 677-78 (9th Cir.

 2   2010). The “good cause” standard presents a lower burden for the party wishing to seal

 3   documents. Pintos, 605 F.3d at 678. Courts determine whether good cause exists to protect the

 4   information from being disclosed to the public by “balancing the needs for discovery against the

 5   need for confidentiality.” Id. (quoting Phillips ex re. Estates of Byrd v. General Motors Corp.,

 6   307 F.3d 1206, 1213 (9th Cir. 2002).)

 7          When the underlying motion is more than tangentially related to the merits of the case, the

 8   “compelling reasons” standard applies. Ctr. For Auto Safety v. Chrysler Grp., LLC, 809 F.3d

 9   1092, 1096-98 (9th Cir. 2016). When the underlying motion does not surpass the tangential

10   relevance threshold, the “good cause” standard applies. Id. It appears that the “good cause”

11   standard applies because the underlying motion, i.e., defendants’ motion to retain confidentiality,

12   does not surpass the tangential relevance threshold.

13          In opposition, plaintiff argues that the request to seal is overbroad. Plaintiff also argues

14   that defendants have not shown good cause to seal the moving or opposition papers.

15          The undersigned finds that defendants have not met their burden of demonstrating good

16   cause for sealing all the moving and opposition papers, exhibits, etc., submitted regarding the

17   motion to retain confidentiality. In particular, defendants have not adequately addressed whether

18   good cause exists to seal the moving and opposition papers.1 Defendants’ motion to seal also

19   does not specifically address each document, exhibit, etc., for which the sealing order is sought.

20   See Trotsky v. Travelers Indemnity Company, 2013 WL 12116152 at *4 (W.D. Wash. 2013)
21   (“Broad statements of harm will not suffice, and there must be specific facts and examples

22   supporting the asserted harm for each document that the moving party wants to protect.”)

23   (emphasis added) (citing Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1130-31 (9th

24   Cir. 2003)); see also Thomas v. Arroyo, 2015 WL 1805235 at *3 (D. Nev. 2015) (rejecting

25   request to seal entire motion to dismiss because it references purportedly privileged and/or

26
27   1 In the motion to seal, defendants argue, “By way of example, exhibits to the Motion contain
     discussion of the jail’s camera system.” (Motion at 3: 9-10.) Generally referencing this exhibit
28   does not establish good cause for filing the entire motion to retain confidentiality under seal.
                                                         2
 1   confidential documents).

 2           Nevertheless, defendants’ motion to seal is provisionally granted because it appears there

 3   may be good cause to file under seal some of the materials submitted regarding the motion to

 4   retain confidentiality.

 5           However, defendants are ordered to file further briefing in support of the motion to seal.

 6   In the further briefing, defendants shall identify each specific document, exhibit, etc. for which

 7   the sealing order is sought. Defendants shall address why good cause exists to file under seal

 8   each specific document, exhibit, etc. identified in the further briefing, including those documents

 9   submitted by plaintiff in support of the opposition. The undersigned will address the motion to

10   seal at the January 17, 2019 hearing.

11           Accordingly, IT IS HEREBY ORDERED that:

12           1. Defendants’ request to seal (ECF No. 60) is provisionally granted; all pleadings,

13   exhibits, materials, documents, etc., filed regarding defendants’ motion to retain confidentiality

14   shall be presently filed under seal;

15           2. Defendants shall file the further briefing in support of the request to seal, discussed

16   above, on or before January 4, 2019; plaintiff may file a reply on or before January 14, 2019;

17           3. The Clerk of the Court is directed to file under seal all documents/materials/exhibits,

18   previously submitted regarding the request to seal and motion to retain confidentiality including

19   1) defendants’ proof of service of request to seal; 2) defendants’ request to seal; 3) defendants’

20   motion to retain confidentiality and attached exhibits; 4) defendants’ proposed order regarding
21   request to seal; and 5) the 22 documents submitted by plaintiff in support of the opposition;

22           4. The January 17, 2019 hearing regarding defendants’ motion to seal and to retain

23   confidentiality is confirmed.

24   Dated: December 20, 2018
25

26
27

28   Bang1667.seal
                                                        3
